Citation Nr: 1019071	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder other than right lower extremity radiculopathy, to 
include arthritis, to include as secondary to service-
connected disabilities.

2.  Entitlement to service connection for a left foot 
disorder other than left lower extremity radiculopathy, to 
include arthritis, to include as secondary to service-
connected disabilities.

3.  Entitlement to service connection for a right ankle 
disorder, to include arthritis, to include as secondary to 
service-connected disabilities.

4.  Entitlement to service connection for a left ankle 
disorder, to include arthritis, to include as secondary to 
service-connected disabilities.

5.  Entitlement to service connection for a right leg 
disorder other than right lower extremity radiculopathy, to 
include arthritis, to include as secondary to service-
connected disabilities.

6.  Entitlement to service connection for a left leg disorder 
other than left lower extremity radiculopathy, to include 
arthritis, to include as secondary to service-connected 
disabilities.

7.  Entitlement to service connection for a right knee 
disorder other than musculoligamentous strain, to include 
arthritis, to include as secondary to service-connected 
disabilities.

8.  Entitlement to service connection for a left elbow 
disorder other than tendonitis, to include arthritis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

FINDINGS OF FACT

1.  The medical evidence does not show a current diagnosis of 
a right foot disorder other than right lower extremity 
radiculopathy that is related to active military service or a 
service-connected disability.


2.  The medical evidence does not show a current diagnosis of 
a left foot disorder other than left lower extremity 
radiculopathy that is related to active military service or a 
service-connected disability.

3.  The medical evidence does not show a current diagnosis of 
a right ankle disorder that is related to active military 
service or a service-connected disability.

4.  The medical evidence does not show a current diagnosis of 
a left ankle disorder that is related to active military 
service or a service-connected disability.

5.  The medical evidence does not show a current diagnosis of 
a right leg disorder other than right lower extremity 
radiculopathy that is related to active military service or a 
service-connected disability.

6.  The medical evidence does not show a current diagnosis of 
a left leg disorder other than left lower extremity 
radiculopathy that is related to active military service or a 
service-connected disability.

7.  The medical evidence does not show a current diagnosis of 
a right knee disorder other than musculoligamentous strain 
that is related to active military service or a service-
connected disability.

8.  The medical evidence does not show a current diagnosis of 
a left elbow disorder other than tendonitis.


CONCLUSIONS OF LAW

1.  Right foot disorder other than right lower extremity 
radiculopathy was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Left foot disorder other than left lower extremity 
radiculopathy was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Right ankle disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of service-connected disabilities.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  Left ankle disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of service-connected disabilities.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

5.  Right leg disorder other than right lower extremity 
radiculopathy was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Left leg disorder other than left lower extremity 
radiculopathy was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

7.  Right knee disorder other than musculoligamentous strain 
was not incurred in or aggravated by active military service, 
and is not proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

8.  Left elbow disorder other than tendonitis was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's October 2007 and December 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's October 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA examinations to determine the etiology of any 
foot, ankle, knee, or elbow disorder found.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  These medical 
examinations were based upon a complete review of the 
Veteran's claims file, and the VA examiners provided written 
rationales for the conclusions reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was not 
afforded VA examinations in connection with his claims for 
service connection for a bilateral leg disorder.  The Board 
finds that no VA examinations were required as there is no 
evidence of record that the Veteran has current a diagnosis 
of a bilateral leg disorder other than bilateral lower 
extremity radiculopathy.  Although the medical evidence 
reflects that the Veteran has reported general left lower 
extremity pain, he specifically stated in a May 2008 VA 
treatment record that the pain did not radiate up and down 
the legs, but stayed mainly on the lateral side of his 
service-connected left hip.  Moreover, on physical 
examination the VA physician indicated that the Veteran's 
left lower extremity was neurovascularly intact.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Foot Disorder, Bilateral Ankle Disorder, Bilateral 
Leg Disorder, Right Knee Disorder

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Veteran is seeking service connection for bilateral foot, 
bilateral ankle, bilateral leg, and right knee disorders, to 
include arthritis.  He attributes these conditions to his 
service-connected degenerative disc disease of the low back 
and fracture of the left hip and femur sustained as a result 
of an inservice fall injury.


By a February 2008 rating decision, the RO granted service 
connection for the Veteran's bilateral lower extremity 
radiculopathy and right knee musculoligamentous strain; 
however, denied service connection for any foot, ankle, leg, 
or knee disorder other than these service-connected 
disorders.

The Veteran's May 1969 separation examination report noted a 
fracture of the left femur with limitation of motion of the 
left leg flexion to 120 degrees.

In an August 1969 VA medical examination report, the Veteran 
reported leg trouble.  He stated that he had continuous pain 
from the limb of the left pelvis down half-way to his knee, 
which was aggravated by weather changes.  An August 1969 
orthopedic examination showed that the left lower extremity 
had essentially normal range of motion, except for the 
limited motion in the knee.  

In a January 1980 VA orthopedic consultation report, the 
Veteran reported pain, primarily in his left low back region 
radiating down the back of the leg, the back of the calf, and 
around the anterior aspect of his foot.  The Veteran stated 
that most of the pain was in his left hip and leg aggravated 
by weather changes.  The Veteran was found to have full range 
of motion of the knees and good ligament stability.  The 
physician opined that the Veteran's knee pain was referable 
to the leg length inequality or discrepancy.  X-ray 
examination of the knees was entirely normal and showed full 
range of motion.  

At a February 2000 VA examination, conducted for purposes of 
the Veteran's low back disability evaluation, the Veteran 
stated that he had inflammatory arthritis to the left hip, 
which resulted in the left hip replacement surgery.  He also 
reported worsening knee pain.

An April 2006 private neurological consultation report noted 
that the Veteran was seen for numbness in both lower 
extremities.  A June 2006 follow up visit report noted that 
the electromyography (EMG) and nerve conduction studies 
performed in May 2006 were consistent with L5 radiculopathy, 
most pronounced on the left and that other polyneuropathy 
workup was fairly unremarkable.  The diagnoses were bilateral 
feet numbness and radiculopathy.


An October 2007 VA treatment report noted that the Veteran 
was seen for foot problem.  The Veteran's right leg was found 
to be shorter than the left leg, which caused pain in both 
hips with weight bearing.  Shoe inserts were requested to 
have his right shoe built up for the foot pain due to his 
arthritic hip condition.

In November 2007, the Veteran underwent a VA joint 
examination.  With respect to both knees, it was noted that 
there were no constitutional symptoms of arthritis, 
incapacitating episodes of arthritis, or inflammatory 
arthritis.  The Veteran reported that his right knee began to 
bother him about 3 years ago, but denied any trauma or injury 
to the knee.  Physical examination of the right knee using a 
goniometer showed flexion from 0 to 135 degrees, limited by 
mild pain.  Mild to occasionally moderate weakness and 
fatigue, pain with repetitive use, and mild crepitus were 
noted; however, there was no incoordination, knee instability 
or ligamentous laxity.  The diagnosis was musculoligamentous 
strain of both knees, with degenerative joint disease of the 
left knee, but x-ray testing showed that the right knee was 
normal.  The examiner opined that the bilateral knee 
condition was secondary to his service-connected low back 
disability.  

In a May 2008 VA treatment report, the Veteran complained of 
left hip and general lower extremity pain.  He reported that 
the pain did not radiate up and down the legs, but stayed 
mainly on the lateral side the hip.  On physical examination, 
the treating physician noted that the left lower extremity 
was neurovascularly intact.

In June 2008, the Veteran underwent a VA examination for 
review of his bilateral foot and ankle conditions, claimed as 
arthritis.  The Veteran reported pain on the bottom of his 
feet with walking, and stated his ankles felt "real tight 
all the time".  He wore a lift on the right shoe as he 
stated that the right leg was shorter than the left leg due 
to left hip and femur condition.  He denied any history of 
injury to the feet or ankles.  X-ray views of the right and 
left foot showed no arthritis.  The diagnoses were mild 
bilateral metatarsus primus varus, hallux valgus deformities, 
and small left plantar calcaneal spur.  No fracture or 
dislocation was found, and the soft tissues were 
unremarkable.  X-ray examination of the ankles showed intact 
ankle mortises and unremarkable soft tissues.  No fracture or 
dislocation was found.  The impression was diffuse osteopenia 
with small left plantar calcaneal spur.  The VA examiner 
stated that based on the review of the claims file, the 
Veteran's bilateral foot and ankle arthritis was not caused 
by his military service as there was no evidence of 
arthritis.  A July 2008 addendum to this opinion noted that 
the Veteran was not found to have any evidence of arthritis 
on his x-ray examination, which was necessary to definitively 
diagnose the condition to be arthritis.  The diagnosis was 
podalgia, which the examiner stated was a generic term for 
foot pain.  The examiner noted the Veteran's chief complaint 
was his inservice injury to the left femur and hip, and his 
nondescript pain in the feet and ankles was not related to 
the injury sustained in service.  The examiner stated "[i]f 
a diagnosis must be determined past podalgia, it would be 
determined to be mild, intermittent mechanical strain of the 
bilateral ankles and feet."

Based upon its review of the evidence, the Board concludes 
that service connection is not warranted for bilateral foot 
disorder other than bilateral lower extremity radiculopathy, 
bilateral ankle disorder other than bilateral lower extremity 
radiculopathy, or right knee disorder other than 
musculoligamentous strain.  Specifically, the Board finds 
that the evidence of record does not demonstrate that the 
Veteran currently has any foot, ankle, leg, or knee disorder 
other than the service-connected disorders, due to military 
service, or caused or aggravated by his service-connected low 
back or left hip disabilities.

The Veteran's service treatment records do not show a chronic 
foot, ankle, leg or knee disorder having been incurred during 
service.  His service treatment records are silent as to any 
treatment for or diagnosis of a foot, ankle, leg or knee 
disorder.  While the Veteran was treated in service for the 
fracture of his left femur after a fall accident, no 
treatment for any foot, ankle, leg, or knee condition was 
shown as a result of this injury.  In addition, his May 1969 
separation physical examination noted that the Veteran's feet 
were normal.  Although his lower extremities were not found 
to be normal at separation, that finding was made in 
reference to his inservice fracture of the left femur.  On 
the medical history reports, the Veteran denied any foot 
trouble or arthritis.

Moreover, a current foot, ankle, leg or knee disorder other 
than the service-connected disorders is not shown.  The July 
2008 VA examiner noted a diagnosis of podalgia, which is a 
generic term for foot pain.  Specifically, the examiner 
stated "[i]f a diagnosis must be determined past podalgia, 
it would be determined to be mild, intermittent mechanical 
strain of the bilateral ankles and feet."  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding 
that pain alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  While the evidence of record reflects that the 
Veteran has complained of left leg pain and pain in the knees 
that the January 1980 VA physician related to his leg length 
discrepancy, x-ray examination of both knees accomplished at 
that time was entirely normal.  More recently, the November 
2007 VA examination showed that the right knee was normal 
other than the musculoligamentous strain that was found to be 
secondary to the Veteran's service-connected low back 
disability.  Additionally, despite the Veteran's reports of 
general lower extremity pain as noted in the May 2008 VA 
treatment report, he stated that the pain did not radiate up 
and down the legs, but stayed mainly on the lateral side of 
the left hip; on physical examination, the VA physician noted 
that the left lower extremity was neurovascularly intact.  At 
no time during his service or subsequent to his service 
discharge, arthritis was diagnosed with respect to his 
bilateral feet, ankles, legs, or right knee.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

There is no competent evidence of record suggesting any 
casual link between a current foot, ankle, leg or knee 
disorder other than the service-connected bilateral lower 
extremity radiculopathy and right knee musculoligamentous 
strain, and the Veteran's active military service.  Further, 
the competent evidence of record does not support a finding 
that a current foot, ankle, leg or knee disorder other than 
the service-connected bilateral lower extremity radiculopathy 
and right knee musculoligamentous strain was caused or 
aggravated by the Veteran's service-connected low back 
disability or fracture of the left hip.

The statements of the Veteran alone are not sufficient to 
prove that any current foot, ankle, leg or knee disorder 
other than bilateral lower extremity radiculopathy and right 
knee musculoligamentous strain is related to his military 
service or to his service-connected disabilities.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence to establish that a current foot, ankle, 
leg or knee disorder other than the service-connected 
bilateral lower extremity radiculopathy and right knee 
musculoligamentous strain is related to service or to his 
service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In the absence of medical evidence that a current foot, 
ankle, leg or knee disorder other than the service-connected 
disorders is related his military service or was caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against the Veteran's claims 
for service connection, either on a direct or secondary 
basis.  As such, the benefit of the doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 46 (1990).

Left Elbow Disorder

An August 1969 VA medical examination report, conducted for 
purposes of disability evaluation, noted the Veteran's 
inservice injury to his left hip and the resulting fracture 
of the left femur in October 1968.  It also noted that the 
Veteran received an injury to the left elbow which was not a 
fracture but resulted in numbness of his 4th and 5th fingers 
of the left hand.  X-ray testing of the left elbow revealed 
normal osseous structures, and joints and soft tissues were 
within normal limits.

A September 1970 VA x-ray examination of the left elbow 
showed no abnormalities.  A January 1991 VA clinical report 
noted an x-ray result showing a normal bony structure of the 
left elbow.

An April 2006 private neurological consultation report noted 
an impression of left ulnar neuropathy traumatic at the 
elbow.


In November 2007, the Veteran underwent a VA joint 
examination.  It was noted that there were no constitutional 
symptoms of arthritis, incapacitating episodes of arthritis, 
or inflammatory arthritis in the left elbow.  The diagnosis 
was old contusion and ongoing tendonitis of the left elbow 
with ongoing ulnar nerve neuropathy secondary to the old 
contusion.  X-ray testing of the left elbow revealed that the 
bones and soft tissues were normal.  No effusion, fracture, 
or dislocation was found.  The impression was a normal left 
elbow.  Physical examination using a goniometer indicated 
that left elbow flexion was from 15 to 145 degrees, with 
forearm supination and pronation to 85 and 80 degrees, 
respectively.  Mild pain and mild weakness were noted, 
however, with no fatigue or incoordination.  Based on the 
Veteran's reports of numbness and tingling in his left arm, a 
VA peripheral nerve examination was performed.  It was noted 
that the Veteran had had ongoing sensation changes in the 
left arm resulting from the inservice injury in 1969.  The 
diagnosis was left ulnar nerve neuropathy, the etiology of 
which was found to be the old trauma sustained from the 
inservice fall accident.

Service connection is in effect for numbness of the left 4th 
and 5th fingers and ulnar side of the hand as due to the left 
elbow contusion effective May 15, 1969.  In a February 2008 
rating decision, the RO granted service connection for left 
elbow tendonitis effective September 25, 2007.

The medical evidence of record does not show a current 
diagnosis of a left elbow disorder other than tendonitis.  
The Board recognizes that the Veteran sustained contusion 
injury to his left elbow in service due to the October 1968 
fall accident.  However, the x-ray testing of the left elbow 
at that time revealed normal osseous structures, and joints 
and soft tissues were within normal limits.  Subsequent VA 
treatment reports consistently showed no abnormalities on x-
ray examinations.  The November 2007 VA examination also 
revealed a normal left elbow except for the tendonitis with 
ongoing ulnar nerve neuropathy for which service connection 
is already in effect.  At no time during his service or 
subsequent to his military discharge, was arthritis diagnosed 
with respect to his left elbow.  Without a disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).


As a layperson, lacking in medical training and expertise, 
the Veteran's statements are not competent evidence to 
establish a diagnosis of a left elbow disorder other than 
tendonitis.  Espiritu, 2 Vet. App. at 495.

As there is no medical evidence that provides a diagnosis of 
a left elbow disorder other than tendonitis, the 
preponderance of the evidence is against the claim for 
service connection.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert, 1 Vet. App. at 54.  
Accordingly, service connection for a left elbow disorder 
other than tendonitis is not warranted.


ORDER

Service connection for a right foot disorder other than right 
lower extremity radiculopathy, to include arthritis, to 
include as secondary to service-connected disabilities, is 
denied.

Service connection for a left foot disorder other than left 
lower extremity radiculopathy, to include arthritis, to 
include as secondary to service-connected disabilities, is 
denied.

Service connection for a right ankle disorder, to include 
arthritis, to include as secondary to service-connected 
disabilities, is denied.

Service connection for a left ankle disorder, to include 
arthritis, to include as secondary to service-connected 
disabilities, is denied.

Service connection for a right leg disorder other than right 
lower extremity radiculopathy, to include arthritis, to 
include as secondary to service-connected disabilities, is 
denied.

Service connection for a left leg disorder other than left 
lower extremity radiculopathy, to include arthritis, to 
include as secondary to service-connected disabilities, is 
denied.


Service connection for a right knee disorder other than 
musculoligamentous strain, to include arthritis, to include 
as secondary to service-connected disabilities, is denied.

Service connection for a left elbow disorder other than 
tendonitis, to include arthritis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


